SOMERVILLE, J.
The bill is filed by appellant, the Highland Realty Company, and shows, in support of its prayer for relief, the following material facts: On January 27, 1888, the respondent, the Avondale Land Company, owned a large tract of land near the city of Birmingham, Ala., and, for the purpose of establishing a town or city, on that day it had this land surveyed, mapped, and platted, and the map, duly certified, adopted, and acknowledged, filed for record in the probate office. This map shoAvs that the tract was laid off into a great number of streets, avenues, alleys, blocks, and lots in an approximately regular way, as numbered and marked on the map. With reference to this map or plat, the Avondale Land Company has sold off lots, and improvements and dwellings have been constructed thereon. Among others, the respondent sold lot 7, in block 55, to A. P. Burns, in October, 1890. This lot fronts 50 feet on Thirteenth Avenue, which is perhaps 1,000 feet in length, and is intersected by 5 cross streets, which furnish outlets from it in various directions. *330Complaniant purchased this lot from said A. B. Burns by deed, executed on July 8, 1907, and has since been the owner thereof. ' On May .1, 1908, respondent and the Fifth Avenue Company jointly filed in the probate office a written instrument, duly acknowledged by their presidents, by which they undertook to vacate and annul portions of said plat, in accordance, as they aver, with section 6032 of the Code, and reciting that they are the owners of all the streets, avenues, and alleys vacated by the instrument. Thereupon, on the same day,' the probate judge, in compliance with section 6034 of the Code, indorsed the vacation on the plat, indicating in red ink the portions of the plat declared vacated. These vacated portions include the greater part of the plat, and completely surround complainant’s lot, blotting out all connecting streets and avenues, and leaving only a short section of Thirteenth avenue without exit at.-either end. The tract of- land included in the plat does not lie within any incorporated tOAvn or city. .
-The bill of complaint, according to its prayer, has a threefold purpose: (1) to have the attempted vacation, of the plat declared null and void, and canceled as constituting a cloud on complainant’s easement and right of way over and upon the avenues, streets, and alleys' created by said' plat; (2) to quiet complainant’s right as against the respondent; and (3) to enjoin the rsepondent from interfering with complainant’s right to the use and enjoyment thereof. The allegations of the bill are framed Avith a view to supporting the prayer for these several forms of relief. There is also language in the bill proper, and in the prayer, indicating a notion in the pleader’s mind that it might serve the purpose of a bill to quiet title. Respondent demurred to the bill, assigning numerous grounds, and the demurrer as a whole Avas sustained by the chancel*331lor. From the decree sustaining the demurrer, complainant prosecutes this appeal.
1. With respect to respondent’s attempt to vacate the plat, or portions thereof, conceding that the plat conforms to the specifications of the statutes, the case is governed by the provisions of the act of February 28, 1889, appearing as sections 3899-3905, in the Code of 1896. Sections 3902 and 3903 specify the mode in which such a plat may be vacated in whole or in part; and the latter section expressly declares that “such vacation shall not abridge or destroy any of the rights or privileges of other proprietors in such map or plat of land.” It is to be inferred from this language that any portion of the plat may be vacated by those who own the lots included therein; and that, as to such portion, including, of course, streets, alleys, and public places, the general public right, and also the rights of those joining in the act of vacation, are fully extinguished. But, on the other hand, the rights of other lot owners, who do not join in the act, are scrupulously preserved, even as to the vacated portions, just as though there had been no vacation at all. No other interpretation is tenable.
The effect of platting land and selling lots with reference thereto has been frequently declared by this court.. The general rule is that, when a landowner lays off his land into blocks and lots, setting apart and designating certain portions as streets, with a view to establishing a town, followed by a sale of lots with reference to a map defining and delineating the streets, this is a complete dedication thereof to the use of the purchasers and the general public. And, “such dedication and its acceptance vest in the purchaser of lots the right to have the streets referred to in the plan remain public, and deprive the owner of the right to obstruct *332the street, or to pervert it to uses other than those to which it was dedicated.”- — Sherer v. City of Jasper, 93 Ala. 530, 9 South. 584. Such dedication is perfected and made irrevocable by the sale of a single lot. By such a sale, “every line of the survey which served to mark those parts of the site intended to be reserved from sale for the use of the public became unalterably fixed — dedicated to the public for all time.” — Webb v. Demopolis, 95 Ala. 116, 126, 13 South. 289, 21 L. R. A. 62. So far as the public right is conceimed, there must be an acceptance of the dedication, of which, however, the sale and purchase of lots is sufficient proof.- — Evans v. S. & W. Ry. Co., 90 Ala. 54, 58, 7 South. 758.
It will be observed that dedication in the manner above discussed creates rights, not only in the general public, but also in every purchaser of a lot within the platted tract. While these private rights, as appurtenant to a thus purchased lot, have been recognized in general terms by decisions of this court, their specific character and precise extent do not seem to have been determined. — See Sherer v. City of Jasper, 93 Ala. 531, 9 South. 584; Reed v. Birmingham, 92 Ala. 348, 9 South. 161; Evans v. S. & W. Ry. Co., 90 Ala. 58, 7 South. 758.
Without undertaking any extended discussion of the subject, we unqualifiedly approve the reason and justice of the rule as. stated by Mr. Elliott: “It is not only those who buy land or lots abutting on a street or rood laid out on a map or plat that háve-a right to insist upon the opening of the street or road; but, where streets and roads are marked on a plat, and lots are bought and sold with reference to the plat or map, all who buy with reference to the general plan or scheme disclosed by the plat or map acquire a right in all the public ways designated thereon, and may enforce *333the dedication. The plan or scheme indicated on the map or plat is regarded as a unity, and it is presumed,' as it well may be, that the public ways add value to all the lots embraced in the general scheme or plan. Certainly, as every one knows, lots with convenient cross streets are of more value than those without, and it is fair to presume that the original owner would not have donated land for public ways, unless it gave value to the lots. So, tod, it is just to presume that the purchasers paid the added value, and the donor ought not, therefore, to be permitted to take it from them by revoking part of his dedication.”- — Elliott on Roads and Streets, § 132. Not only is this the rule of reason and justice, but, as shoAvn by the author’s citations, it is supported by a great preponderance of authority. A feAV of the leading cases are Field v. Barling, 149 Ill. 556, 37 N. E. 850, 24 L. R. A. 406, 41 Am. St. Rep. 318; Collins v. Asheville Land Co., 128 N. C. 563, 39 S. E. 21, 83 Am. St. Rep. 720; Cook v. Totten, 49 W. Va. 177, 38 S. E. 491, 87 Am. St. Rep. 792; Indianapolis v. Kingsbury, 101 Ind. 200, 51 Am. Rep. 749; Meier v. Portland Co., 16 Or. 500, 19 Pac. 610, 1 L. R. A. 856; Lennig v. Ocean City Ass’n, 41 N. J. Eq. 606, 7 Atl. 491, 56 Am. Rep. 16.
This right is not merely a right of personal passageAvay over the designated streets, or of access to and from the purchased lot, but is a right in the purchaser to have maintained, as against the dedicator, the designated scheme of public ways and places in its integrity, as it existed at the time of his purchase, and that all persons Avhatsoever may use them as occasion may require. - — Zearing v. Raber, 74 Ill. 409; Earl v. Chicago, 136 Ill. 285, 26 N. E. 370; Collins v. Land Co., supra. The right is wholly distinct from the right of the purchaser as against the public, or the right of the public as *334against the dedicator, and is founded on the estoppel of the deed.- — Lennig v. Occan City Ass’n, 41 N. J. Eq. 608, 7 Atl. 491, 56 Am. Rep. 16; People v. Reed, 81 Cal. 70, 22 Pac. 474, 15 Am. St. Rep. 22, 29; Grogan v. Hayward (C. C.) 4 Fed. 161, 6 Sawy. 498; Jackson v. Birmingham F. & M. Co., 154 Ala. 470, 45 South. 660; Elliott on Roads and Streets, § 129.
2. It follows that complainant, as owner, of a lot sold by respondent with reference to the plat exhibited, has, as against respondent, (1) an easement of access to and from his lot over any of the public ways shown thereon; (2) a right to have the general public, including himself, use any and all of such public ways; and (3) a right in the nature of an easement to perpetually keep open and unimpeded all of the streets and public places indicated on the plat, and to preserve the whole scheme, so far as such streets and public places are concerned, in its original integrity.
3. These rights are incorporeal hereditaments, appurtenant to the lot in question, and are entitled to protection, equally with the corporeal estate, if their use or preservation is materially impaired or threatened.
4. The bill alleges that respondent “has assumed exclusive control and authority over said streets, avenues, and alleys and appropriated them to its own use. And, in pursuance of said plan and for said purpose, it has vacated and annulled a part of its said plat;” and, further, that respondent “has appropriated to its own use the streets, avenues, and alleys which have heretofore been dedicated to the public, and in violation of its said trust has taken possession of the same, and proposes to so attempt to change and alter said streets, avenues, and alleys by adopting new streets, avenues, and alleys, without any regard to' the rights of complainant and the other property owners who have bought lots in said *335map and plat, and without making any provision whatever for any ingress and egress to and from their said property, and has cut out and is opening other and different streets, avenues, and alleys across and in different places on said land, thus entirely changing said streets, avenues, and alleys.” ‘These allegations sufficiently show an unlawful disturbance of complainant’s rights as above defined. But, however this may be, when considered in connection with respondent’s attempted vacation of the plat — itself a symbolic closure of the streets involved — we can see nothing less than a formed design, ominous of the changes feared, and prophetic of evil to complainant. Whether the disturbance be partly accomplished or only threatened, there is equal equity in the bill, and this is in fact its primary equity.
5. In such a case, it is evident that the remedy at law for damages is not adequate, and equity will intervene for the protection of complainant’s rights.- — Sloss-Sheffield Co. v. McLaughlin, 173 Ala. 76, 55 South. 522; Avondale Land Co. v. Avondale, 111 Ala. 523, 529, 21 South. 318; Douglass v. Montgomery, 118 Ala. 607, 24 South. 745, 43 L. R. A. 375; Cabbell v. Williams, 127 Ala. 327, 28 South. 405; McMahon v. Williams, 79 Ala. 288; Field v. Barling, supra; Lennig v. Ocean City Ass’n, supra; Cook v. Totten, supra; 6 Pom. Eq. Jur. §§ 550, 551.
6. The demurrer objects to so much of the bill as seeks to .remove a cloud on complainant’s title, because, as alleged, it does not affirmatively appear that there is such a cloud. The prayer is that the attempted vacation be declared null and void, and canceled as a cloud, on complainant’s title and right, etc. Although the bill and prayer refer to the unlawful mutilation of the recorded plat as-a cloud on title, it is quite obvious that *336the case is altogether different from the ordinary proceeding to cancel an instrument which purports to vest some interest in another in hostility to the title of the complainant. Unquestionably the validity vel non of the attempted vacation is an issue necessarily involved in the case, and a matter to be adjudicated between the parties. The plat is not a muniment of title in respondent, but rather an evidence of its alienation by him. In fact, it is by reference made a part of complainant’s deed, and is therefore a muniment of title and right in him, and he has as much right to its preservation and to its integrity as a record as he has to his deed itself. And, while courts of equity might not entertain an independent bill for the sole purpose of' annulling and canceling an unauthorized and unlawful alteration of such a recorded instrument, there can be no just reason for refusing such relief as an incident, germane, and appropriate to the main object of the bill. Less than this would scarcely be that complete equity which is the boast of courts of chancery. We are of the opinion, therefore, that there is equity in this part of the prayer, and that this equity is not impaired by its erroneous conjunction with the theory of cloud on title, to which, at most, it only bears some analogy.
7. The demurrer objects, also, to so much of the bill as seeks to quiet complainant’s title, because it does not appear that complainant’s title has been established at law; nor that it is in the peaceable possession of the land, claiming to own the same, and that its title is denied or disputed by the respondent; nor that no suit is pending to enforce or test the validity of such title. Conceding, for the sake of the argument, that these would be fatal objections' to a bill whose sole equity and purpose is to quiet the complainant’s title, and, indeed, that the statutory proceeding cannot be adapted to in*337corporeal hereditaments, such as these, nevertheless, having jurisdiction on another distinct ground, a court of chancery will settle all questions of title, so as to do complete justice between the parties. — Shipman v. Furniss, 69 Ala. 555, 44 Am. Rep. 528. This ground of demurrer is therefore not well taken.
8. What we have said above disposes also of the various other grounds of demurrer, and condemns them as wanting in merit. Detailed discussion of them is therefore unnecessary.
It results that the decree of the chancery court must be reversed, and a decree here entered, overruling the demurrers to the bill.
Reversed, rendered, and remanded.
All the Justices concur.